DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2, and 4-14, Ohta et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiation imaging apparatus that comprises: 
a control unit (306) configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
However, the prior art failed to disclose or fairly suggested a radiation imaging apparatus that comprises:
a control unit configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus in a second period different from a first period during which radiation-based images are acquired.

et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiation imaging system that comprises:
a radiation imaging apparatus (12) arranged to detect a radiation and receive a power in a non-contact manner; 
a power supply (300 and 302) arranged to perform non-contact power supply for the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4); and 
a control unit (306) configured to stop at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
However, the prior art failed to disclose or fairly suggested a radiation imaging system that comprises:
a control unit configured to stop at least one of a non-contact power reception of and a non-contact power supply to a few or all of the plurality of radiation imaging apparatuses depending on a state of the plurality of radiation imaging apparatuses in a second period different from a first period during which radiation-based images are acquired by at least one of the plurality of radiation imaging apparatuses.

With respect to claim 17, Ohta et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiation imaging method of taking a radiation image by a radiation imaging apparatus (12), which is 
a step of stopping at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus (column 18, lines 44-64; column 20, line 60 - column 21, line 4).
However, the prior art failed to disclose or fairly suggested a radiation imaging method that comprises:
a step of stopping at least one of a non-contact power reception of and a non-contact power supply to the radiation imaging apparatus depending on a state of the radiation imaging apparatus in a second period different from a first period during which radiation-based images are acquired.

With respect to claim 18, the prior art failed to disclose or fairly suggested a non-transitory computer-readable medium having stored thereon a program configured to cause, when executed by a processor, the processor to execute the step of the radiation imaging method of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 18 January 2022 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 18 January 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 18 January 2022 with respect to claim 7 have been fully considered.  The objection of claim 7 has been withdrawn.
Applicant’s amendments filed 18 January 2022 with respect to claim 4 have been fully considered.  The objection of claim 4 has been withdrawn.
Applicant’s amendments filed 18 January 2022 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 18 January 2022 with respect to claim 13 have been fully considered.  The objections of claim 13 have been withdrawn.
Applicant’s amendments filed 18 January 2022 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 18 January 2022 with respect to claims 15 and 16 have been fully considered.  The objections of claims 15 and 16 have been withdrawn.
Applicant’s amendments filed 18 January 2022 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 18 January 2022 with respect to claims 8 and 16 have been fully considered.  The rejections of claims 8 and 16 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 18 January 2022 with respect to claim 6 have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn. 

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Reichel (U. S. Patent No. 9,757,089 B2) disclosed a rotating unit comprising a device for a wireless data transmission between two parts movable relative to one another, and a method for a wireless data transmission between two parts movable relative to one another.
Iwakiri et al. (U. S. Patent No. 9,265,476 B2) disclosed a radiation imaging system comprising a radiation imaging device.
Tachikawa et al. (U. S. Patent No. 8,675,624 B2) disclosed a radiation imaging system, a method for a radiation imaging system, and a computer-readable storage medium.
Utsunomiya (U. S. Patent No. 8,546,777 B2) disclosed a radiographic image-capturing device.
De Godzinsky (U. S. Patent No. 8,149,990 B2) disclosed wireless intra-oral X-ray imaging.
Nakayama et al
Tanabe et al. (U. S. Patent No. 7,712,959 B2) disclosed a radiation image-capturing system comprising a bed for capturing a radiation image.
Utschig et al. (U. S. Patent No. 7,696,722 B2) disclosed an X-ray detector comprising a battery--powered power system and a method.
Yamamoto (U. S. Patent No. 7,015,478 B2) disclosed an X-ray imaging apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884